Citation Nr: 0720742	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-00 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the failure to assign an effective date earlier March 
29, 1999, for the award of service connection and a 50 
percent disability rating for post-traumatic stress disorder 
(PTSD) was a clear and unmistakable error (CUE), to include 
whether CUE in a September 1972 rating decision that denied 
the veteran's claim for service connection for a nervous 
disorder, the July 1983 rating decision that declined to find 
that new and material evidence was received to reopen the 
veteran's previously denied claim, the January 1998 rating 
decision that denied service connection for PTSD, and the 
July 1999 rating decision that granted the veteran's claim 
for service connection for PTSD and awarded a 50 percent 
disability rating effective March 29, 1999.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that in his March 1999 written statement, the 
veteran expressly raised a claim as whether there was CUE in 
the July 25, 1983 rating decision.  However, in the July 1999 
rating decision that granted service connection and a 50 
percent rating for PTSD, effective from March 29, 1999, the 
RO found that the decision to deny service connection from 
July 6, 1972 was not CUE (evidently a reference to the 
September 1972 initial denial of the veteran's claim for 
service connection for a nervous disorder).  The veteran did 
not appeal either determination.  In July 2001, the veteran 
filed a claim for an effective date of 1972 for the grant of 
service connection for PTSD, but it does not appear that the 
RO adjudicated his claim.  

Then, in February 2003, the RO received the veteran's claim 
as to the "effective date of entitlement to PTSD benefits" 
in which he again raised the matter of CUE.  The RO's May 
2003 rating decision on appeal considered whether there was 
CUE in the September 1972 determination, as well as the July 
1983, January 1998, and March 1999 decisions in considering 
whether an earlier effective date was warranted.  As such the 
Board believes the issue as set forth on the decision title 
page most accurately represents the veteran's claim.




FINDINGS OF FACT

1.	In an unappealed September 1972 rating decision, the RO 
denied the veteran's claim for service connection for a 
nervous disorder on the basis that there was no evidence 
of a diagnosed psychiatric disorder in the veteran's 
service medical records.  The veteran was notified of 
the RO's determination but did not appeal.

2.	In an unappealed July 1983 rating decision, the RO 
declined to find that new and material evidence was 
received to reopen the veteran's claim for service 
connection for a nervous disorder on the basis that no 
new relevant medical evidence was received.  The veteran 
was notified of the RO's determination but did not 
appeal. 

3.	In an unappealed January 1998 rating decision, the RO 
denied the veteran's claim for service connection for 
PTSD on the basis that there was no evidence of a 
diagnosis of PTSD or a verified stressful event in 
service.  The veteran was notified of the RO's 
determination but did not appeal.

4.	In a July 1999 rating decision, the RO awarded service 
connection and a 50 percent disability rating for the 
service-connected PTSD, effective March 29, 1999 (the 
date the RO considered the veteran's application to 
reopen the claim of service connection).

5.	The RO's September 1972, July 1983, January 1998, and 
July 1999 decisions were reasonably supported by the 
evidence of record at that time and were consistent with 
the laws and regulations then in effect.


CONCLUSION OF LAW

The September 1972 RO decision that denied service connection 
for a nervous disorder, the July 1983 rating decision that 
declined to find that new and material evidence was submitted 
to reopen that claim, the January 1998 rating decision that 
denied service connection for PTSD, and the July 1999 rating 
decision that granted service connection for PTSD effective 
from March 29, 1999, were not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2006)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to the moving party's allegations of CUE.  With 
regard to the veteran's assertions of CUE in the RO's 
September 1972, July 1983, January 1998, and July 1999 
determinations, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
has held that, insofar as CUE claims are not conventional 
appeals and are fundamentally different from any other kind 
of action in the VA adjudicative process, the duty to notify 
and assist contained in the VCAA are not applicable to CUE 
claims.  Specifically, determinations as to the existence of 
CUE are based on the facts of record at the time of the 
decision challenged, such that no further factual development 
would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 
323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2001).  The Board nonetheless 
notes that the veteran has been afforded opportunity to 
respond, and met with a RO hearing officer in March 2004.  As 
well, the Board notes that the November 2003 statement of the 
case further discussed the CUE issue in its analysis denying 
the early effective date issue and, thus, CUE was adjudicated 
by the RO.


II. Factual Background

The veteran contends that VA made a clear and unmistakable 
error in failing to assign an effective date of 1972 for the 
award of service connection and a 50 percent disability 
evaluation for PTSD.  He maintains that he was treated by VA 
for mental stress as early as June or July 1972 as evidenced 
in the VA medical records.

The record reflects that in an unappealed September 1972 
rating decision, the RO denied the veteran's claim for a 
nervous disorder.  The evidence of record at the time of the 
RO's decision included the veteran's service medical records 
that reflected treatment for a hysterical reaction (in 
December 1970) but did not include a diagnosed psychiatric 
disorder.  A November 1970 mental hygiene consultation record 
prepared by a psychiatrist indicates that the veteran was 
under current treatment for problems of anxiety and 
depression believed to be related, in large part, to his 
experiences in Vietnam.  His treatment included regular 
psychotherapy and taking prescribed medication.  The RO also 
considered VA medical records reflecting that the veteran was 
hospitalized for treatment of depressive neurosis during June 
and July 1972.  That record reflects no prior 
hospitalizations.  The veteran reported a history in service 
of receiving regular psychiatric treatment and taking 
prescribed medication for several months prior to discharge 
and denied nervous problems prior to the previous year.  He 
complained of marital difficulties, nervousness, anorexia, 
and sleep difficulty.  In denying the claim, the RO found 
that the veteran did not have a chronic nervous condition in 
service.  The veteran was notified of the RO's action but did 
not appeal, and the decision became final.

The record reflects that, in June 1983, the RO received the 
veteran's claim for service connection for a nervous 
condition to include delayed stress.  In conjunction with 
that claim, in which he said VA hospitalized him in 1972 for 
treatment of a nervous condition, the RO reviewed VA medical 
records, dated from March to June 1983, that were not 
referable to treatment of a psychiatric disorder.  In July 
1983, the RO declined to find that new and material evidence 
was submitted to reopen the veteran's claim for service 
connection for a nervous condition and found no medical 
evidence to show the probability of a valid claim for delayed 
stress.  In an August 1983 letter, the RO advised the veteran 
of the action taken on his claim and his appellate rights.  
He did not appeal the RO's determination and it became final.

In June 1997, the RO received the veteran's claim for service 
connection for "nerves".  In conjunction with this claim, 
the RO reviewed VA medical records that included an October 
1997 referral to the mental hygiene clinic for an evaluation 
of provisionally diagnosed PTSD, flashbacks, anger, and 
anxiety.  The October 1997 mental hygiene clinic evaluation 
reflects the veteran's history of VA hospitalization in 1972, 
and diagnosed depressive and anxiety disorder.  The RO also 
considered the veteran's November 1997 report of his alleged 
stressful events in service and his written statement 
regarding his symtoms.  Private medical records, dated from 
February 1976 to May 1988, were not referable to treatment of 
a psychiatric disorder.  In a January 1998 rating decision, 
the RO denied the veteran's claim for service connection for 
PTSD on the basis that there was no confirmed diagnosis of 
PTSD or verified stressful event in service.  In a January 
1998 letter, the RO advised the veteran of the action taken 
on his claim and his appellate rights.  He did not appeal the 
RO's determination and it became final.

On March 29, 1999, the RO received the veteran's request to 
reopen his claim for service connection for PTSD.  In 
conjunction with this claim, the RO afforded the veteran a VA 
psychiatric examination in May 1999 that diagnosed PTSD due 
to the veteran's stressful events in service in Vietnam.  The 
VA examiner said that, from the records "it would seem to 
indicate that [the veteran] was indeed experiencing symptoms 
of [PTSD] with anxiety and dream recurrence" when 
hospitalized by VA in 1972.  In the July 1999 rating 
decision, the RO granted the veteran's claim for service 
connection for PTSD and awarded a 50 percent disability 
evaluation, effective March 29, 1999 (the date the RO 
determined that an application to reopen the claim of service 
connection had been filed).

In his February 2003 notice of disagreement, the veteran 
argued that VA medical records showed he received treatment 
for mental stress starting June and July 1972 thus, 
apparently, supporting his claim of CUE in the prior denials.  
According to the March 2004 Informal Hearing Report, during 
his meeting with a RO hearing officer, it was noted that the 
veteran's "medical condition may have been partly the cause 
of his not timely filing a timely appeal".




III. Legal Analysis

The veteran appears to argue that the RO was not correct in 
granting his claim for benefits by way of the September 1972, 
or July 1983 or January 1998 decisions or the July 1999 
decision that granted his claim effective from March 1999.  
It appears that the veteran is arguing CUE in the September 
1972, July 1983, January 1998, and July 1999 decisions.

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

The Court in Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
subsequently refined and elaborated on the test set forth in 
Russell, stating that "CUE is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . . ."  The Court continued to state that:

[i]f a claimant-appellant wishes to reasonably raise 
clear and unmistakable error there must be some degree 
of specificity as to what the alleged error is and, 
unless it is the kind of error . . . that, if true, 
would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error. It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a clear 
and unmistakable error claim is undoubtedly a collateral 
attack, the presumption is even stronger.  Id at 44.

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels 
v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  See also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999) (expressly adopting the "manifestly changed 
the outcome" language in Russell).

The Court in Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meets the restrictive 
definition of CUE.  Id at 44.

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has held that, "it does not matter 
whether a particular RO decision was or was not a merits 
adjudication, because the disposition of the CUE claim would 
ultimately turn on the same question . . . the Board would 
have to decide whether, had the error not been made, the 
outcome after reopening - that is, on the merits - would have 
'manifestly' been changed."  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996), citing Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 53 (1995), for the proposition that the failure 
to fulfill the duty to assist does not constitute CUE.  See 
also Caffrey v. Brown, 6 Vet. App. at 377.

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. at 412.  A disagreement with how the RO 
evaluated the facts (in this case, June and July 1972 VA 
hospital record versus the other reports during this time 
period) is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

Under the laws and regulations in effect at the time of the 
September 1972, July 1983, January 1998, and July 1999 rating 
decisions, that are the same as in effect today, service 
connection could be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A § 1110 (West 2002). Service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in- service stressor.  38 
C.F.R. § 3.303 (1972), (1983); 38 C.F.R. § 3.304(f) (1998), 
(1999).

In this case, it is claimed by and on behalf of the veteran 
that the denial of service connection for a nervous disorder 
in September 1972 and July 1983, and for PTSD in January 
1998, and the July 1999 grant of service connection from 
March 1999, constituted clear and unmistakable error because 
VA medical records dated in June and July 1972 clearly 
established that he was diagnosed with mental stress that 
required VA hospitalization.  It is not disputed that the 
evidence of record also included the findings of the October 
1997 VA mental hygiene clinic evaluation that diagnosed 
depressive and anxiety disorder, although a provisional 
diagnosis of PTSD was made prior to that evaluation.  
Instead, the veteran essentially argues that the RO should 
have given greater weight to the June and July 1972 findings 
reflecting the sleep difficulty and anxiety he experienced 
that was combat-related.

With respect to the issue of whether the veteran was 
diagnosed with PTSD, in June and July 1972, the Board notes 
that in the VA hospital record it was reported that the 
veteran said he received regular psychiatric treatment and 
took prescribed medication prior to discharge from service, 
and denied nervous problems before the previous year.  The 
diagnostic impression at that time was depressive neurosis.  
Therefore, the determinative issue for appellate review is: 
was there a clear diagnosis of PTSD based upon a verifiable 
stressor?

Although the evidence at the time of the September 1972 
rating decision included VA medical records dated in 1972, 
these records reflect the veteran's medical treatment for 
anxiety and sleep difficulty.  The June to July 1972 VA 
medical report does not specifically state that the veteran 
had a clear diagnosis of PTSD (or even delayed stress) due to 
service, nor does the Board find that this was clearly 
implied by the statements in the record.  Clearly, the 
veteran's treating physicians also did not diagnose the 
disorder, as it was not included among the final diagnoses on 
the 1972 discharge summary.

Therefore, the RO's interpretation of the meaning and 
significance of the June to July 1972 VA hospital record was 
a reasonable evaluation of the evidence under the 
circumstances.  It may not be said that the evidence of 
record in 1972 was such to compel the rating agency to find 
that service connection should be granted.  To now find 
otherwise, the Board would have to reweigh or reevaluate the 
evidence.  As noted above, a disagreement with how the RO 
evaluated the facts is not CUE. Luallen, 8 Vet. App. at 95.

Furthermore, under the laws and regulations in effect at the 
time of the July 1983 rating decision, to reopen a previously 
denied claim for service connection, new and material 
evidence had to be received.  38 C.F.R. § 3.156 (1983).  New 
and material evidence was evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which, by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

In this case, the evidence added to the record at the time of 
the July 1983 RO rating decision that declined to find that 
new and material evidence was received to reopen the 
previously denied claim for service connection for a nervous 
disorder included VA medical records, dated from March to 
June 1983, that indicate the veteran was treated for 
orthopedic disorders and are not referable to a diagnosis of 
PTSD.

Therefore, the RO's interpretation of the meaning and 
significance of the 1983 VA medical records was a reasonable 
evaluation of the evidence under the circumstances.  It may 
not be said that the evidence of record in 1983 was such to 
compel the rating agency to find that the claim for service 
connection should be reopened, or that service connection 
should be granted.  To now find otherwise, the Board would, 
have to reweigh or reevaluate the evidence.  As noted above, 
a disagreement with how the RO evaluated the facts is not 
CUE.  Luallen, 8 Vet. App. at 95.

Additionally, the evidence added to the record at the time of 
the January 1998 RO rating decision that denied service 
connection for PTSD included VA medical records, dated from 
October 1997 to January 1998.  Although, in October 1997, the 
veteran was referred for evaluation, based on a provisional 
diagnosis of PTSD, the subsequent mental hygiene clinic 
record reflects the veteran's history of hospitalization in 
1972, but only includes an impression of depression and 
anxiety disorders.  Clearly, the examiner at that time did 
not diagnose PTSD, as it was not included among the diagnoses 
in the clinical impression.  

Therefore, the RO's interpretation of the meaning and 
significance of the 1997 VA medical records was a reasonable 
evaluation of the evidence under the circumstances.  It may 
not be said that the evidence of record in 1998 was such to 
compel the rating agency to find that the claim for service 
connection should be granted.  To now find otherwise, the 
Board would, have to reweigh or reevaluate the evidence.  As 
noted above, a disagreement with how the RO evaluated the 
facts is not CUE.  Luallen, 8 Vet. App. at 95.

In July 1999, the RO granted service connection and a 50 
percent rating for PTSD, effective March 29, 1999 (the date 
they considered the veteran's application to reopen the claim 
of service connection).  As noted earlier, in January 1998, 
the RO denied the claim of service connection for PTSD and 
the veteran did not appeal the determination.  Therefore, the 
January 1998 rating decision became final.  When new and 
material evidence is received after final disallowance of a 
claim, the effective date of an award of service connection 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).  
In this case, the RO determined that the date of receipt of 
claim was March 29, 1999.  There are no applications to 
reopen the claim of service connection for PTSD prior to 
March 29, 1999 and after January 1998.  Additionally, it is 
not alleged that the RO failed to consider a claim which was 
filed prior to March 29, 1999.  Thus, it cannot be said that 
the correct facts, as they were known at the time were not 
before the adjudicator or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  No 
undebatable error has been shown with respect to the July 
1999 rating decision as it pertains to the assignment of 
March 29, 1999 for the grant of service connection and 
compensation for PTSD.  

In sum, the veteran has not shown an error in the September 
1972, July 1983, January 1998, or July 1999 RO decisions that 
would manifestly change the outcome of the decisions.  The 
September 1972, July 1983, January 1998, and July 1999 RO 
decisions were reasonably supported by the evidence of record 
at that time and were consistent with the laws and 
regulations then in effect.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, there was 
no CUE in the RO's September 1972, July 1983, January 1998, 
and July 1999 rating decisions.  See 38 C.F.R. § 3.105(a); 
Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. App. at 331-314.


ORDER

There was no clear and unmistakable error in the September 
1972 rating decision that denied service connection for a 
nervous disorder, the July 1983 rating decision that declined 
to find that new and material evidence was received to reopen 
that claim, the January 1998 rating decision that denied 
service connection for PTSD, and the July 1999 rating 
decision that granted service connection for PTSD and awarded 
a 50 percent disability rating effective from March 29, 1999.  
Therefore, there was no CUE in the assignment of March 29, 
1999 for the grant of service connection and compensation for 
PTSD.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


